      Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 1 of 57


                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

QUANTUM I-10 PARTNERS, LP dba              §
 HOLIDAY INN EXPRESS                       §
                                           §
 Plaintiff                                 §
                                           §
vs.                                        §       Civil Action No. _______________
                                           §
WESTERN WORLD INSURANCE                    §
  COMPANY,                                 §
                                           §
 Defendant                                 §

                DEFENDANT’S APPENDIX IN SUPPORT OF REMOVAL

        DOCUMENTS                                                             PAGES

State court materials                                                         001 - 031

Western World Insurance Company corporate information                                 032

Western World Insurance Company’s receipt of Plaintiff’s Original Petition    033 - 055



                                           Respectfully submitted,


                                    By:       s/Robert G. Hogue
                                           Robert G. Hogue
                                           State Bar No. 09811050

                                           ROBERT G. HOGUE, P.C.
                                           Highland Park Place
                                           4514 Cole Avenue, Suite 600
                                           Dallas, Texas 75205-4193
                                           Phone: (214) 559-7107
                                           Fax: (214) 559-7101
                                           email: robhogue@msn.com

                                           COUNSEL FOR DEFENDANT
                                           WESTERN WORLD INSURANCE COMPANY



DEFENDANT’S APPENDIX IN SUPPORT OF REMOVAL
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 2 of 57



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of October, a true and correct copy of this document
was served on counsel for the Plaintiff as follows:

       Mr. James M. McClenny               Via e-service
       Mr. J. Zachary Moseley
       Mr. Sean Patterson
       McCLENNY MOSELEY & ASSOCIATES, PLLC
       516 Heights Boulevard
       Houston, Texas 77007

       COUNSEL FOR THE PLAINTIFF


                                            By:       s/Robert G. Hogue
                                                    Robert G. Hogue




DEFENDANT’S APPENDIX IN SUPPORT OF REMOVAL
                                                                                              9/27/2019 2:01 :00 PM
               Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Marilyn
                                                                          Page Burgess
                                                                                 3 of 57 - District Clerk
                                                                            Harris County
                                              CMLPROCESSREQUEST             Envelope No: 37197176
                                        2019-70787 / Court: 334             B : SALGADO CAROLINA
                         FOREACHPARTYSERVEDYOUMUSTFURNISHONE(l)COPYOFTHEJILiJ!@IDIR@7/2019 2:01:00 PM
                       FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

CASE NUMBER:                                               CURRENT COURT:       ----------------

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types):         _Q_r_ig..,_i_n_a_l_P_e_t_it_io_n______________
FILEDATEOFMOTION:              9/27/2019
                               - - - - - - - - - - - - -Month/
                                                         -----   ---- ------------
                                                               Day/ Year




                                                                                               k
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):




                                                                                            ler
1.   NAME:      Western World Insurance Company




                                                                                         tC
     ADDRESS:       300 Kimball Drive, Suite 500, Parsippany, New Jersey 07054




                                                                                     ric
     AGENT, (if applicable):




                                                                                  ist
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse/or specific type):       Citation
                                                                         -------------------




                                                                               sD
     SERVICE BY (check one):
        0 ATTORNEYPICK-UP                         O CONSTABLE
        0 CIVIL PROCESS SERVER-Authorized Person to Pick-up: _ _ _ _ _ _ _ _ __ Phone: _ _ _ _ __




                                                                           es
        □ MAIL                                    ~ CERTIFIED MAIL
        □ PUBLICATION:



                                                                         rg
              Type of Publication: □ COURTHOUSE DOOR, or
                                                                    Bu
                                   □ NEWSPAPEROFYOURCHOICE: _ _ _ _ _ _ _ _ _ _ _ _ _ __
         D
                                                                 n
              01HER, e x p l a i n - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                               ily

******************************************************************************************************
                                                           ar



****
                                                     M




2.   NAME:
                                                   of
                                               e




     ADDRESS:
                                            ffic




     AGENT, (if applicable):
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse/or specific type): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                          O




     SERVICE BY (check one):
                                          y




        0 ATTORNEY PICK-UP                                 0    CONSTABLE
                                       op




         0    CIVIL PROCESS SERVER- Authorized Person to Pick-up: _ _ _ _ _ _ _ _ __                  Phone: _ _ _ _ __
                                     C




         □ MAIL                                            0    CERTIFIED MAIL
                              ial




         0    PUBLICATION:
                           fic




                Type of Publication:    □ COURTHOUSE DOOR, or
                                        □ NEWSPAPER OF YOUR CHOICE:
                        of




                                                                              ----------------
         □    01HER, e x p l a i n - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                   Un




ATTORNEY (OR ATTORNEY'S AGEN1) REQUESTING SERVICE:
NAME:        Sean Patterson                                      TEXAS BAR NO./ID NO.    24073546
                                                                                         ~ ~~~~-------
MAILING ADDRESS:         516 Heights Boulevard, Houston, TX 77007
PHONENUMBER:          713               334-6121                        FAXNUMBER:    713         3=2=2cc....--=c...59=-5"--'3"------
                         area code          phone number                              area code           fax number

EMAILADDRESS:         Sean@mma-pllc.com


                                                           Page 1 of2                                              001
                Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 4 of 57
   SERVICE REQUESTS WHICH CANNOT BE PROCESSED BY THIS OFFICE WILL BE HELD FOR 30 DAYS PRIOR TO
   CANCELLATION. FEES WILL BE REFUNDED ONLY UPON REQUEST, OR AT THE DISPOSmON OF THE CASE.
   SERVICE REQUESTS MAY BE REINSTATED UPON APPROPRIATE ACTION BY THE PARTIES.




INSTRUMENTS TO BE SERVED:                                                         PROCESS TYPES:
(Fill In Instrument Sequence Number, i.e. 1st, 2nd, etc.)
                                                                                  NOlUYfilT:
,fjruaINAL PETITION>                                                              6TATION)
                                                                                   -_........._...................... ...
   ""' ------ AMENDED' PETITION                                                   ALIAS CITATION




                                                                                              k
  - - SUPPLEMENTAL PETITION                                                       PLURIES CITATION




                                                                                           ler
                                                                                  SECRETARY OF STATE CITATION
                                                                                  COMMISSIONER OF INSURANCE




                                                                                        tC
COUNTERCLAIM                                                                      HIGHWAY COMMISSIONER
- - AMENDED COUNTERCLAIM                                                          CITATION BY PUBLICATION




                                                                                    ric
- - SUPPLEMENTAL COUNTERCLAIM                                                     NOTICE
                                                                                  SHORT FORM NOTICE




                                                                                 ist
CROSS-ACTION:




                                                                              sD
_ _ AMENDED CROSS-ACTION                                                          PRECEPT (SHOW CAUSE)
- - SUPPLEMENTAL CROSS-ACTION                                                     RULE 106 SERVICE




                                                                             es
THIRD-PARTY PETITION:                                                             SUBPOENA




                                                                             rg
--
        AMENDED THIRD-PARTY PETITION
- - SUPPLEMENTAL THIRD-PARTY PETITION
                                                                         Bu       WRITS:
                                                                                  ATTACHMENT (PROPERTY)
                                                                      n
INTERVENTION:                                                                     ATACHMENT (WITNESS)
                                                                   ily

 _ _ AMENDEDINTERVENTION                                                          ATTACHMENT (PERSON)
 - - SUPPLEMENTAL INTERVENTION
                                                                 ar
                                                             M




INTERPLEADER                                                                      CERTIORARI
 - - AMENDED INTERPLEADER
                                                            of




 - - SUPPLEMENTAL INTERPLEADER                                                    EXECUTION
                                                            e




                                                                                  EXECUTION AND ORDER OF SALE
                                                     ffic




                                                                                  GARNISHMENT BEFORE JUDGMENT
                                                  O




INJUNCTION                                                                        GARNISHMENT AFTER JUDGMENT
MOTION TO MODIFY
                                             y




                                                                                  HABEAS CORPUS
                                          op




SHOW CAUSE ORDER                                                                  INJUNCTION
                                                                                  TEMPORARY RESTRAINING ORDER
                                     C




TEMPORARY RESTRAINING ORDER
                                ial




                                                                                  PROTECTIVE ORDER (FAMILY CODE)
                                                                                  PROTECTIVE ORDER (CIVIL CODE)
                             fic
                         of




BILL OF DISCOVERY:
                                                                                  POSSESSION (PERSON)
                    Un




    ORDER TO:
                    ------------                                                  POSSESSION (PROPERTY)
                                      (specify)

     MOTIONTO:
                                      (specify)
                                                                                  SCIRE FACIAS
                                                                                  SEQUESTRATION
                                                                                  SUPERSEDEAS




                                                                 Page2 of2
                                                                                                                            002
                                                                                                                                                                           9/27/2019 2:01 :00 PM
                      Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Marilyn
                                                                                 Page Burgess
                                                                                        5 of 57 - District Clerk
                                                                                                  Harris County
                                                                                 CIVIL CASE INFORMATION SHEET
                                                                                                  Envelope No: 37197176
                                                                   2019-70787 / Court: 334        By: SALGADO, CAROLINA
              CAUSE NUMBER (FOR CLERE USE ON!.Y): _ _ _ _ _ _ _ _ _ _ _ _ _ COURT (FOR CLERK USE Opjf~d · 9/27/201 Q _2:..Q1.:QO...PM

                   STYLED        _Quantum I-10 .Partners, LP DBA Holida~-"'~~-~"'~x~2~~-~-~~-:"'~~-~-~!~:-~"'~~~~~~~"'!~~~-~~~ce Company
                                              (e.g., John Smith v. All American Insurance Co; In re Mruy Ann Jones; In the wfattor of the Estate ofGcoigc Jackson)
  A civil case information sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family law, probate, or mental
  health case or when a post-judgment petition for modification or motion for enforcement is filed in a family law case. The information should be !he best available at
  the time offiling

})tii;:h~t~a•i~fJ~i~a1-lii'l1:l<Jfj~~&~K~6iW~1~irn~,~;iijlirif6fi\l~iiMfal;fkii:Vi*'~: :f.i~~~~¥r1r,~H~Yf;1~f2I;~JJ)l?PIIJ}~ ·'f11t~=e~~f~~~~;~~;k~~7!~:~~~Yr~n:M
 Name:                                                    Email:                                            Plaintiff(s)/Petitioner(s):                                  □Pro Se Plaintifflpetitioncr
                                                                                                                                                                         □ Title IV-D Agency
  Sean Patterson                                           Sean@mma-pllc.com                                 QuantumJ-10 Partner_DB1~·DOther: _ _ _~··················~




                                                                                                                                                                k
                                                          Telephone:
                                                                                                             Holiday Inn Express




                                                                                                                                                             ler
 Address:
                                                                                                                                                                         Additional Parties in Child Support Case:
 516 Heights Boulevard                                     713-344-6121




                                                                                                                                                          tC
                                                                                                             Defendant( s}/Respondent(s):                                Custodial Parent:
 City/State/Zip:                                          Fax:
                                                                                                               Western World




                                                                                                                                                      ric
  Houston, TX 77007                                        713-322-5953                                                                                                  Non-Custodial Parent:
                                                                                                              Insurance Company




                                                                                                                                                   ist
 Signature:                                               State Ba, No:
                                                                                                                                                                         Presumed Father:
           S= .Pait:i!.,,...,.,




                                                                                                                                                sD
                                                           24073546
                                                                                                            [At!ach additional page as necessai y to list a!I parties}

:fiITiiliri~fZ%N~BJTJ;~fffiif~Tu1.~7'w~;;~i-t'i~;;1~}t~fil~1--,~-:i--f--:rs-,:~--L~:~'""(--J_,_-;,--a~--1-1;--\-t~:-,6·,;;m~W12JBiif0~;r:~;~~TiillE0IS~t~T~~~~11T;f'.:?IIP®0FtTt;IIt'tiii:;(;ltt




                                                                                                                                       es
                                                                  Civil                                                                                                      Famil~l'~L~a~w~~~~~~~~=




                                                                                                                                 rg
     IB]Consumcr/DTPA
     □Debt/Contract
                                                   □ Construction
                                                   □ Defamation
                                                                                                      Condemnation
                                                                                                  □ Partition
                                                                                                                        Bu                      □ Declare Marriage Void
                                                                                                                                                Dil'orce
                                                                                                                                                                                     □ Modification-Custody
                                                                                                                                                                                     DModification····0ther
                                                                                                                  n
     □ Fraud/Misrepresentation                     Maipracrice                                    □Quiet Title                                      □With Children                1l:?,'\t?i?('titie-lV~iF:'d:I:r,1:~
     □Other Debt/Contract:                          □Accounting                                   □ Trespass to Try Title                           □No Children                   ., □Enforcement/Modifi~atiot~··"'
                                                                                                            ily

                                                     □Legal                                       □ Other Property:                                                                   □ Paternity
 Foteclosure                                          □ Medical                                      ________                                                                         □ Reciprocals (UIFSA)
                                                                                                       ar


     □ Home Equity-Expedited                          OOther Professional                                                                                                             □ Support Order
     OOther Foreclosure                                Liability:
                                                                                                M




 □ Franchise
 □ Insurance                                       □ Motor       Vehicle Accident             ~t~;~~~~~~iiti ~m~~N'i:i:'. ._;;~:e}wiM1i¥lflliiy't~~~'.A.;'. · ·:.,~~f~~i~~h;:i~~1i~tU~~ii~:i~
                                                                                                                                                 □ Enforce Foreign                   □ Adoption/Adoption with
                                                                                           of




  OLandlord/l'enant                                □ Premises                                     OExpunction                   ·
  □ Non-Competition                                Product Li«bility                              □ Judgment Nisi              Judgment                                                 Temiination
                                                                                      e




  □ Partnership                                      OAsbestos!Silica                             □ Non-Disclosure           □Habeas Corpus                                          □ Child Protection
  OOther Contract:                                   OOther Product Liability                     OSeizure/Forfoiturc        □ Name Change                                           □ Child Support
                                                                              ffic




                                                        List Product:                             D Writ of Habeas Corpus-   □Protective Order                                       D Custody or Visitation
                                                                                                    Pre-indictment           □Removal of Disabilities                                □ Gestational Parenting
                                                   OOther Injmy or Damage:                        OOther: _______ 1            of Minority                                           □ Grandparent Access
                                                                       O




                                                                                                                           ! Oother:                                                 □ Parentage/Paternity
                                                                                                                                            !        ________                        □ Termination of Parental
                                                                y




t n, :'.~~ ,);'.ErtifiliiJ§ii~iitU :'   e~ :: ill'(> , !< ;t! ,1: • x:ohaetdv.w:S%"t""r"!"'t""t"'t;"'r""r"'r""£.,.t"'>""c,.,.;:"'2""••·"'I                                             Rights
                                                             op




  □Discrimination                                    □Administrative Appeal                       □ Lawyer Discipline                       j                                        OOther Parent-Chilcl:
  □ Retaliation                                      OAntitrust/Unfoir                            □Perpetuate Testimony  !
                                                       C




  0Tennination                                         Competition                                OSccuritiesiStock      ;
  □Workers' Compensation                             Ocodc Violations                             OTortious Interference jl
                                              ial




  OOtherEmploymcnt:                                  □ Foreign Judgment                           OOther: _ _ _ _ __
                                                     Olntcllcctual Property
                                           fic




                                                                                                                                            g
kfWtii\/?::6£}Jrifiit{/\:''-:f • :                                                                                    Probate&: Mental Health
                                   of




r~~~JE~--1 Pro§§~f'Ei~~:"®
                           Un




                                                                                                                                         §t~-~.::::;c;,_:;;;r~.F./fi_f_S'..'.'}7tV?i';iY'?};I'~T7_c'_'._•_;t_t_J
r_':i"i'ndic~te.~ro~i!d~f-~~-'remcd~~imi~ble                        fmavs;;eei.mote than l): c"?c':'."'"'~7:-'?;"~'"'""'~":''.'.''; ,\" .                                                        ,_.,.
.
I LJAppeal from Municipal or Justice Court
    □ Arbitration-related
· OAttachmcnt
                                                                            ! · UDcciaratory Judgment
                                                                                 □Garnishment
                                                                                 Olnterplcader
                                                                                                                                                              OPrejudgn1ent Remedy
                                                                                                                                                              □ Protective Order
                                                                                                                                                              □Receiver
                                                                                                                                                                                                        -------11


I □ Bill of Review
     □ Certiorari
i □ Class Action
                                                               ,
                                                               I   OPost~judgment
                                                                                 □License
                                                                                 □Mandamus
                                                                                                                                                              □ Sequestration
                                                                                                                                                              □Temporary Restraining Order/Injunction
                                                                                                                                                              □Turnover
1
   ;4) ::ruillc'ii'wd;~i~~~:~ii'Jfi~dilo niiNJiect~i1f;~;il %-iii;W:,JT;;'~ii]~Wt:PXX'. .. , ... ,.. ··: .. ·,./ · x.•,>s, .·,. )~ /}}                                                           ' '% ' . ••·' :: ' ' .· ·.·
j l..JLess than $ I 00,000, including damages of any kind, penalties, costs, expenses, pre~judgment interest, ar,d attomey fees
, D Less than $100,000 and non-monetary relief
I □Over $!00, 000 but not more than $200,000
It   lli]Over $200,000 but not more than $1,000,000
     Dover $1,000,000
                                                                                                                                                                                                  003
      Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 6 of 57                                      9/27/2019 2:01 PM
                                                                                       Marilyn Burgess - District Clerk Harris County
                                                                                                            Envelope No. 37197176
                                  2019-70787 / Court: 334                                                       By: Carolina Salgado
                                                                                                           Filed: 9/27/2019 2:01 PM

                                  CAUSE NO.
                                              ------------
QUANTUM 1-10 PARTNERS, LP DBA                           §               IN THE DISTRICT COURT
HOLIDAY INN EXPRESS                                     §
                                                        §
                 Plailltiff                             §
                                                        §               HARRIS COUNTY, TEXAS




                                                                                       k
V.                                                      §




                                                                                    ler
                                                        §
                                                        §




                                                                                 tC
                                                        §               _ _ JUDICIAL DISTRICT
WESTERN WORLD INSURANCE




                                                                             ric
COMPANY                                                 §




                                                                          ist
                   Defe1ldJlllt




                                                                       sD
                                                                   es
      PLAINTIFF QUANTUM 1-10 PARTNERS, LP DBA HOLIDAY INN EXPRESS'
                           ORIGINAL PETITION


                                                                 rg
                                                             Bu
                                                            n
TO THE HONORABLE JUDGE OF SAID COURT:
                                                      ily
                                                   ar


         COMES NOW, Quantum 1-10 Partners, LP dba Holiday Inn Express, (hereinafter referred to as
                                               M




"Plaintiff'), complaining of Western World Insurance Company, (hereinafter referred to as "Defendant") and
                                            of
                                         e




for cause of action would respectfully show unto this Honorable Court and Jury as follows:
                                     ffic
                                   O




                                     DISCOVERY CONTROL PLAN
                                 y
                              op




1.   Plaintiff intends for discovery to be conducted under Level 3 of Texas Rule of Civil Procedure 190.4 and
                        C




     affirmatively pleads that this suit is not governed by the expedited-actions process of Texas Rule of Civil
                   ial
                fic




     Procedure 169 because Plaintiff seeks monetary reliefofover $100,000.00.
             of
         Un




                                                  PARTIES

2.   Plaintiff is a business residing in Harris County, Texas.




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                            Page I 1

                                                                                                            004
      Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 7 of 57



3.   Western World Insurance Company is a foreign insurance company engaging in the business of insurance


     in the State of Texas. Defendant may be served with process by serving its registered agent of service,


     located at the following address: 300 Kimball Drive, Suite 500, Parsippany, New Jersey 07054.




                                                                                         k
                                               JURISDICTION




                                                                                      ler
4.   The Court has jurisdiction over this cause of action because the amount in controversy is within the




                                                                                   tC
                                                                               ric
     jurisdictional limits of the Court.




                                                                            ist
5.   The Court has jurisdiction over Defendant Western World Insurance Company because Defendant is a




                                                                         sD
                                                                      es
     foreign insurance company that engages in the business of insurance in the State of Texas and Plaintiffs




                                                                  rg
     causes of action arise out of Defendant's business activities in the State of Texas. Specifically, Western
                                                              Bu
                                                           n
     World Insurance Company sought out and marketed for insurance in Texas and has "purposefully availed"
                                                       ily
                                                    ar


     itself of the privilege of conducting activities in Texas. Kelly v. General Interior Constr., Inc., 301 S. W.3d
                                                M




     653, 660-61 (Tex. 2010).
                                             of
                                           e
                                      ffic




                                                     VENUE
                                  O




6.   Venue is proper in Harris County, Texas, because the Property is situated in Harris County, Texas. TEX.
                               y
                            op




     CIV. PRAC. & REM. CODE§ 15.032.
                        C




                                                     FACTS
                    ial
                 fic




7.   Plaintiff purchased a policy from Defendant Wes tern World Insurance Company, (hereinafter referred to
              of
         Un




     as "the Policy"), which was in effect at the time of loss.


8.   The Policy was purchased to insure Plaintiffs property, (hereinafter referred to as "the Property"), which


     is located at 12323 Katy Fwy, Houston, Texas 77079.




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                             Page I 2

                                                                                                            005
      Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 8 of 57



9.   Defendant Western World Insurance Company and/or its agent sold the Policy insuring the Property to


     Plaintiff.


10. Plaintiff is a "consumer" as defined under the Texas Deceptive Trade Practices Act ("DTPA") because it




                                                                                      k
     is an individual who sought or acquired by purchase or lease, goods or services, for commercial, personal




                                                                                   ler
                                                                                tC
     or household use.




                                                                            ric
11. On or about August 28, 2017, Plaintiff experienced a severe weather related event which caused




                                                                         ist
                                                                      sD
     substantial damage to the Property and surrounding homes and businesses in the area. The Property's




                                                                   es
     damage constitutes a covered loss under the Policy issued by Defendant Western World Insurance




                                                                 rg
                                                             Bu
     Company. Plaintiff subsequently opened a claim on August 28, 2017 and Defendant Western World
                                                            n
     Insurance Company assigned an adjuster to adjust the claim.
                                                           ily
                                                     ar



12. Specifically, Defendant performed an unreasonable and insufficient investigation of the claim. Defendant
                                                 M
                                             of




     failed to document all the damage to the property caused by the storm in question. Although damage was
                                          e
                                      ffic




     covered under the policy, Defendant wrongly excluded the damage to the property, including damage to
                                  O




     the roof. Defendant wrongly under-scoped the damage to the property and did not give the full allowance
                               y
                            op




     to restore the property to its pre-loss conditions.
                         C
                     ial




13. The storm caused damage to the property's roof, including damage to the shingles, flashings, and other
                  fic
              of




     structural parts of the roof. Storm created openings allowed water intrusion to cause interior damage to
         Un




     the property. The significant damage to the property required full replacement of the damage items.


     Defendant intentionally did not properly inspect and failed to give an allowance to repair all the damage


     caused by the storm. For example, Defendant wrongly denied coverage for the shingles although the



Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                       Page I 3

                                                                                                       006
     Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 9 of 57



    damage was covered under the policy. This was intentionally done by Defendant to deny full replacement


    of the roof. Defendant wrongly concluded the interior damage was not caused by the storm.


14. Defendant Western World Insurance Company wrongfully underpaid Plaintiffs claim and refused to issue




                                                                                       k
    a full and fair payment for the covered loss as was rightfully owed under the Policy.




                                                                                    ler
                                                                                 tC
15. Defendant made numerous errors in estimating the value of Plaintiffs claim, as exhibited by its assigned




                                                                             ric
    adjuster's method of investigation and estimation of Plaintiffs loss, all of which were designed to




                                                                          ist
                                                                       sD
    intentionally minimize and underpay the loss incurred by Plaintiff. Defendant's assigned adjuster failed




                                                                   es
    to fully quantify Plaintiffs covered losses, thus demonstrating that Defendant's assigned adjuster did not




                                                                rg
                                                            Bu
    conduct a thorough investigation of Plaintiffs claim and/or intentionally adjusted Plaintiffs claim
                                                         n
    improperly.
                                                     ily
                                                  ar



16. Defendant did not properly inspect the property and failed to properly pay Plaintiff for the claim.
                                              M
                                           of




17. Specifically, Defendant, independently and through its assigned adjuster, intentionally and knowingly
                                        e
                                    ffic




    conducted a substandard investigation of the Property.        This is evidenced by Defendant's assigned
                                O




    adjuster's estimate, which failed to include all necessary items Plaintiff is entitled to under the Policy to
                             y
                          op




    place the Property in a pre-loss condition.
                       C
                  ial




18. Defendant's assigned adjuster acted as an authorized agent of Defendant Western World Insurance
               fic
             of




    Company. Defendant's assigned adjuster acted within the course and scope of their authority as authorized
        Un




    by Defendant Western World Insurance Company. Plaintiff relied on Defendant and Defendant's assigned


    adjuster to properly adjust the claim regarding the Property and to be issued payment to fix such damage,


    which did not happen and has not been rectified to date.



Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                          Page I 4

                                                                                                          007
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 10 of 57



19. Defendant Wes tern World Insurance Company failed to perform its contractual duties to adequately


    compensate Plaintiff under the terms of the Policy. Specifically, Defendant refused to pay the full


    proceeds owed under the Policy. Due demand was made by Plaintiff for proceeds to be in an amount




                                                                                      k
    sufficient to cover the damaged Property.




                                                                                   ler
                                                                                tC
20. Defendant and/or Defendant's assigned agent sold the Policy to Plaintiff, making various statements and




                                                                            ric
    representations to Plaintiff that the Property would be covered. Relying on the promises and




                                                                         ist
                                                                      sD
    representations made by Defendant and/or Defendant's assigned agent, Plaintiff filed a claim under the




                                                                  es
    Policy with the belief that the Property would be covered after a severe weather event such as the one that




                                                               rg
    damaged the Property.
                                                           Bu
                                                        n
21. All conditions precedent to recovery under the Policy had, and have, been carried out and accomplished
                                                    ily
                                                 ar



    by Plaintiff.
                                             M
                                           of




22. As a result of Defendant's wrongful acts and omissions, Plaintiff was forced to retain the professional
                                        e
                                   ffic




    services of McClenny Moseley & Associates, PLLC, who is representing Plaintiff with respect to these
                               O




    causes of action.
                             y
                          op




                                                 AGENCY
                        C
                     ial




23. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing
                  fic




    paragraphs.
             of
        Un




24. All acts by Defendant Western World Insurance Company were undertaken and completed by its officers,


    agents, servants, employees, and/or representatives. All such acts were either done with the full




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                        Page I 5

                                                                                                        008
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 11 of 57



    authorization or ratification of Defendant Western World Insurance Company and/or were completed in


    its normal and routine course and scope of employment.


25. Defendant and Defendant's assigned adjuster's conduct constitutes multiple violations of the Texas




                                                                                     k
    Insurance Code, Unfair Settlement Practices. TEX. INS. CODE § 541.060(a). All violations under this




                                                                                  ler
                                                                               tC
    subsection are made actionable by TEX. INS. CODE§ 541.151.




                                                                           ric
26. Defendant is liable for the unfair and deceptive acts of its assigned adjuster because he/she meets the




                                                                        ist
                                                                     sD
    definition of a "person" as defined by the Texas Insurance Code. The term "person" is defined as "any




                                                                  es
    individual, corporation, association, partnership, reciprocal or inter insurance exchange, Lloyds plan,




                                                               rg
                                                          Bu
    fraternal benefit society, or other legal entity engaged in the business of insurance, including an agent,
                                                       n
    broker, adjusteror life and health insurance counselor." TEX. INS. CODE §541.002(2) (emphasis added);
                                                    ily
                                                 ar



    see also Liberty Mutual Ins. Co. v. Garrison Contractors, Inc. 966 S.W.2d 482,484 (Tex. 1998) (holding
                                             M
                                          of




    an insurance company employee to be a person for the purpose of bringing a cause of action against them
                                       e
                                   ffic




    under the Texas Insurance Code and subjecting them to individual liability).
                               O




                                      BREACH OF CONTRACT
                             y
                          op




27. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing
                      C
                     ial




    paragraphs.
                  fic




28. Defendant Western World Insurance Company's conduct constitutes a breach of the insurance contract
            of
        Un




    made between Defendant Western World Insurance Company and Plaintiff. According to the Policy,


    which Plaintiff purchased, Defendant Western World Insurance Company had the absolute duty to




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                       Page I 6

                                                                                                       009
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 12 of 57



    investigate Plaintiffs damages, and pay Plaintiff policy benefits for the claims made due to the extensive


    storm-related damages.


29. As a result of the storm-related event, Plaintiff suffered extreme weather related damages. Despite




                                                                                        k
    objective evidence of weather related damages provided by Plaintiff and its representatives, Defendant




                                                                                     ler
                                                                                  tC
    Western World Insurance Company breached its contractual obligations under the Policy by failing to pay




                                                                              ric
    Plaintiff cost related benefits to properly repair the Property, as well as for related losses associated with




                                                                           ist
                                                                        sD
    the subject loss event. As a result of this breach, Plaintiff has suffered additional actual and consequential




                                                                    es
    damages.




                                                                 rg
                                                            Bu
         VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT
                                                         n
30. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing
                                                      ily
                                                   ar


    paragraphs.
                                               M
                                            of




31. Defendant and/or its assigned adjuster engaged in false, misleading, or deceptive acts or practices that
                                         e
                                       ffic




    constitute violations of the Texas Deceptive Trade Practices Act ("DTPA"), which is codified in the Texas
                                 O




    Business and Commerce Code ("TEX. BUS. & COM. CODE"), including but not limited to:
                              y
                           op




                  A. Using or employing an act or practice in violation of the Texas Insurance Code (§
                       C
                     ial




                      17 .50(a)(4));
                  fic




                  B. Unreasonably delaying the investigation, adjustment, settlement offer and prompt
             of
        Un




                      resolution of Plaintiffs claim (TEX. INS. CODE§ 541.060(a)(2)-(5));


                  C. Failure to properly investigate Plaintiffs claim(§ 541.060(7)); and/or




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                           Page I 7

                                                                                                           010
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 13 of 57



                 D. Hiring and relying upon a biased adjuster, in this case Defendant's assigned adjuster, to


                     obtain a favorable, results-oriented report, and to assist Defendant m severely


                     underpaying and/or denying Plaintiffs damage claim (TEX. BUS. & COM. CODE §




                                                                                        k
                     17.46(31)).




                                                                                     ler
                                                                                  tC
32. As described in this Original Petition, Defendant Western World Insurance Company represented to




                                                                              ric
    Plaintiff that its Policy and Western World Insurance Company's adjusting and investigative services had




                                                                           ist
                                                                        sD
    characteristics or benefits that it actually did not have, which gives Plaintiff the right to recover proceeds.




                                                                     es
    TEX. BUS. & COM. CODE§ 17.46(b)(5).




                                                                 rg
                                                             Bu
33. As described in this Original Petition, Defendant Western World Insurance Company represented to
                                                          n
    Plaintiff that its Policy and Western World Insurance Company's adjusting and investigative services were
                                                      ily
                                                   ar



    of a particular standard, quality, or grade when they were of another, which stands in violation of§ 17.46
                                               M
                                             of




    (b )(7).
                                         e
                                    ffic




34. By Defendant Western World Insurance Company representing that they would pay the entire amount
                                O




    needed by Plaintiff to repair the damages caused by the weather related event and then not doing so,
                              y
                           op




    Defendant has violated§§ 17.46 (b )(5), (7), (12).
                       C
                   ial




35. Defendant Western World Insurance Company has breached an express warranty that the damage caused
                fic
               of




    by the storm-related event would be covered under Policy. This breach entitles Plaintiff to recover under
         Un




    §§ 17.46 (b) (12), (20); 17.50 (a)(2).


36. Defendant Western World Insurance Company's actions, as described herein, are unconscionable in that


    Defendant took advantage of Plaintiffs lack of knowledge, ability, and experience to a grossly unfair



Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                            Page I 8

                                                                                                            011
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 14 of 57



    degree.   Therefore, Defendant's unconscionable conduct gives Plaintiff the right to relief under §


    17.50(a)(3).


37. Defendant Western World Insurance Company's conduct, acts, omissions, and failures, as described in




                                                                                      k
    this Original Petition, are unfair practices in the business of insurance and are in violation of§ 17.50




                                                                                   ler
                                                                                tC
    (a)(4).




                                                                            ric
3 8. Plaintiff is a consumer, as defined under the DTPA, and relied upon these false, misleading, and/or




                                                                         ist
                                                                      sD
    deceptive acts and/or practices, made by Defendant Western World Insurance Company, to its detriment.




                                                                  es
    As a direct and proximate result of Defendant's collective acts and conduct, Plaintiff has been damaged




                                                               rg
                                                             Bu
    in an amount in excess of the minimum jurisdictional limits of this Court, for which Plaintiff now sues.
                                                        n
    All of the aforementioned acts, omissions, and failures of Defendant are a producing cause of Plaintiffs
                                                     ily
                                                   ar



    damages which are described in this Original Petition.
                                                  M
                                            of




39. Because Defendant's collective actions and conduct were committed knowingly and intentionally, in
                                         e
                                    ffic




    addition to all damages described herein, Plaintiff is entitled to recover mental anguish damages and
                                O




    additional penalty damages, in an amount not to exceed three times such actual damages. § 17 .50(b )(1 ).
                              y
                           op




40. As a result of Defendant's unconscionable, misleading, and deceptive actions and conduct, Plaintiff has
                       C
                   ial




    been forced to retain the legal services of the undersigned attorneys to protect and pursue these claims on
                fic
              of




    its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and necessary attorney's
        Un




    fees as permitted under§ 17.50(d), as well as any other such damages to which Plaintiff may show itself


    to be justly entitled by law and in equity.


                      VIOLATIONS OF THE TEXAS INSURANCE CODE



Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                        Page I 9

                                                                                                        012
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 15 of 57



41. Plaintiff hereby incorporates by reference all facts and circumstances set forth within the foregoing


    paragraphs.


42. Defendant and/or its assigned adjuster's actions constitute violations of the Texas Insurance Code ("TEX.




                                                                                          k
    INS. CODE"), Chapters 541 and 542, including but not limited to:




                                                                                       ler
                                                                                    tC
                  A. Misrepresenting to Plaintiff pertinent facts or policy provisions relating to the coverage




                                                                                ric
                       at issue (TEX. INS. CODE§ 541.060(a)(l));




                                                                             ist
                                                                          sD
                  B. Failing to attempt, in good faith, to effectuate a prompt, fair and equitable settlement of




                                                                      es
                       a claim with respect to which the insurer's liability has become reasonably clear (§




                                                                   rg
                       541.060(a)(2)(A));
                                                               Bu
                                                           n
                  C. Failing to promptly provide to a policyholder a reasonable explanation of the basis in the
                                                        ily
                                                     ar



                       policy, in relation to the facts or applicable law, for the insurer's denial of a claim or for
                                                 M
                                              of




                       the offer of a compromise settlement of a claim(§ 541.060(a)(3));
                                            e
                                      ffic




                  D. Failing to affirm or deny coverage of Plaintiffs claim within a reasonable time and
                                  O




                       failing within a reasonable time to submit a reservation of rights letter to Plaintiff(§
                               y
                            op




                       541.060(a)(4));
                        C
                     ial




                  E. Refusing, failing, or unreasonably delaying a settlement offer on the basis that other
                  fic
            of




                       coverage is available(§ 541.060 (a)(5));
        Un




                  F.   Refusing, to pay a claim without conducting a reasonable investigation with respect to


                       the claim(§ 541.060(a)(7));




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                            Page I 10

                                                                                                              013
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 16 of 57



               G. Forcing Plaintiffs to file suit to recover amounts due under the policy by refusing to pay


                    all benefits due(§ 542.003(b)(5));


               H. Misrepresenting an insurance policy by failing to disclose any matter required by law to




                                                                                      k
                    be disclosed, including a failure to make such disclosure in accordance with another




                                                                                   ler
                                                                                tC
                    provision of this code(§ 541.061(5));




                                                                            ric
               I.   Engaging in false, misleading, and deceptive acts or practices under the DTP A




                                                                         ist
                                                                      sD
                    (§541.151(2));




                                                                  es
               J.   Failing to acknowledge receipt of the claim, commence any investigation of the claim,




                                                               rg
                                                          Bu
                    and request from the claimant all items, statements, and forms the insurer reasonably
                                                         n
                    believes at that time will be required from the claimant no later than the 15th day after
                                                    ily
                                                 ar



                    the receipt of notice of the claim (§ 542.055);
                                             M
                                          of




               K. Failing to notify the claimant in writing of the acceptance or rejection of a claim no later
                                       e
                                  ffic




                    than the 15th business day after the insurer receives all items, statements, and forms
                              O




                    required by the insurer to secure a final proof ofloss (§ 542.056(a));
                            y
                         op




               L. Failing to state the reasons for rejection(§ 542.056(c));
                     C
                 ial




               M. Failing to notify the claimant of the reasons that the insurer needs 45 days in additional
              fic
            of




                    time to accept or reject the claim(§ 542.056(d));
        Un




               N. Failing to pay a claim not later than the 5th business day after the date of notice of


                    acceptance was made (§ 542.057); and/or




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                      Page I 11

                                                                                                       014
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 17 of 57



                 0. Failing to pay a valid claim after receiving all reasonably requested and required items


                     from the insured. (§ 542.058(a)).


43. By its acts, omissions, failures and conduct, Defendant Western World Insurance Company has engaged




                                                                                       k
    in unfair and deceptive acts and practices in the business of insurance. Plaintiff, the insured and




                                                                                    ler
                                                                                 tC
    beneficiary, has a valid claim as a result of its detrimental reliance upon Defendant Western World




                                                                             ric
    Insurance Company's unfair or deceptive acts or practices. § 541.151(2).




                                                                          ist
                                                                       sD
44. Defendant's aforementioned conduct compelled Plaintiff to initiate this lawsuit to recover amounts due




                                                                   es
    under the Policy, by offering substantially less than the amount ultimately recovered. Defendant refused




                                                                rg
                                                           Bu
    to offer more than the grossly undervalued estimates prepared by Defendant Western World Insurance
                                                         n
    Company and/or Defendant's assigned adjuster, despite knowing the actual damages were much greater
                                                     ily
                                                  ar



    than what was offered. Defendant's continued refusal to offer compelled Plaintiff to file suit.§ 542.003(5).
                                              M
                                           of




45. Since a violation of the Texas Insurance Code is a direct violation of the DTPA, and because Defendant
                                        e
                                    ffic




    Western World Insurance Company's actions and conduct were committed knowingly and intentionally,
                                O




    Plaintiff is entitled to recover, in addition to all damages described herein, mental anguish damages and
                             y
                          op




    additional penalty damages, in an amount not to exceed three times the amount of actual damages, for
                      C
                  ial




    Defendant having knowingly, intentionally and/or negligently committed said actions and conduct. §
               fic
               of




    541.152.
        Un




46. As a result of Defendant Western World Insurance Company's unfair and deceptive actions and conduct,


    Plaintiff has been forced to retain the legal services of the undersigned attorneys to protect and pursue


    these claims on its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and



Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                        Page I 12

                                                                                                         015
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 18 of 57



    necessary attorney's fees as permitted under TEX. BUS. & COM. CODE§ 17.50(d) or TEX. INS. CODE


    § 541.152 and any other such damages to which Plaintiff may show itself justly entitled by law and in


    equity.




                                                                                      k
                              BREACH OF THE COMMON LAW DUTY




                                                                                   ler
                                OF GOOD FAITH & FAIR DEALING




                                                                                tC
47. Plaintiff hereby incorporates by reference all facts and circumstances in the foregoing paragraphs.




                                                                            ric
                                                                         ist
48. From and after the time Plaintiffs claim was presented to Defendant Western World Insurance Company,




                                                                      sD
    the liability of Defendant to pay the full claim in accordance with the terms of the Policy was more than




                                                                  es
    reasonably clear. However, Defendant has refused to pay Plaintiff in full, despite there being no basis



                                                               rg
                                                           Bu
    whatsoever on which a reasonable insurance company would have relied on to deny full payment.
                                                        n
                                                     ily

    Defendant's conduct constitutes a breach of the common law duty of good faith and fair dealing. See Viles
                                                  ar
                                              M




    v. Security National Ins. Co., 788 S.W.2d 556, 567 (Tex. 1990) (holding that an insurer has a duty to its
                                           of




    insureds to "investigate claims thoroughly and in good faith" and an insurer can only deny a claim after a
                                        e
                                   ffic




    thorough investigation shows that there is a reasonable basis to deny that claim).
                             y  O




49. For the breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to compensatory
                          op
                       C




    damages, including all forms ofloss resulting from Defendant's breach of the duty, such additional costs,
                  ial




    economic hardship, losses due to nonpayment of the amount owed to Plaintiff, and/or exemplary damages
               fic
              of




    for emotional distress.
        Un




                                             KNOWLEDGE




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                       Page I 13

                                                                                                          016
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 19 of 57



50. Each of the acts described above, together and singularly, were done "knowingly" and "intentionally," as


    the terms are used in the Texas Insurance Code, and were a producing cause of Plaintiffs damages


    described herein.




                                                                                        k
                                                 DAMAGES




                                                                                     ler
51. Plaintiff will show that all of the aforementioned acts, taken together or singularly, constitute the




                                                                                  tC
                                                                              ric
    producing causes of the damages sustained by Plaintiff.




                                                                           ist
52. For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiffs bargain, which is the amount




                                                                        sD
                                                                    es
    of Plaintiffs claim, together with attorney's fees.




                                                                 rg
53. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff is entitled to
                                                             Bu
                                                          n
    actual damages, which include the loss of the benefit that should have been paid pursuant to the Policy,
                                                      ily
                                                   ar


    court costs and attorney's fees. For knowing conduct of the acts complained of, Plaintiff asks for three
                                               M




    times Plaintiffs actual damages. TEX. INS. CODE§ 541.152.
                                            of
                                         e




54. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is entitled to the
                                    ffic
                                O




    amount of Plaintiffs claim, interest on the claim at the rate of eighteen (18) percent per year, together
                              y
                           op




    with attorney's fees. § 542.060.
                        C
                   ial




55. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to compensatory
                fic




    damages, including all forms ofloss resulting from the insurer's breach of duty, such as additional costs,
             of
        Un




    economic hardship, losses due to nonpayment of the amount the insurer owed, and/or exemplary damages


    for emotional distress.




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                         Page I 14

                                                                                                           017
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 20 of 57



56. For the prosecution and collection of this claim, Plaintiffhas been compelled to engage the services of the


    law firm whose name is subscribed to this pleading. Therefore, Plaintiff is entitled to recover a sum for


    the reasonable and necessary services of Plaintiffs attorneys in the preparation and trial of this action,




                                                                                      k
    including any appeals to the Court of Appeals and/or the Supreme Court of Texas.




                                                                                   ler
                                                                                tC
57. Defendant's acts have been the producing and/or proximate cause of damage to Plaintiff, and Plaintiff




                                                                            ric
    seeks an amount in excess of the minimum jurisdictional limits of this Court.




                                                                         ist
                                                                      sD
58. More specifically, Plaintiff seeks monetary relief, including damages of any kind, penalties, costs,




                                                                  es
    expenses, pre-judgment interest, and attorney's fees, (in excess of $200,000.00 but less than




                                                               rg
    $1,000,000.00/ in excess of$1,000,000.00).
                                                           Bu
                                                        n
                                                     ily
                                                   ar



                             ADDITIONAL DAMAGES & PENALTIES
                                              M




59. Defendant's conduct was committed knowingly and intentionally. Accordingly, Defendant is liable for
                                           of
                                        e
                                    ffic




    additional damages under the DTPA, TEX. BUS. & COM. CODE§ 17.50(b)(l), as well as all operative
                                O




    provisions of the Texas Insurance Code. Plaintiff is clearly entitled to the 18% damages allowed under
                             y
                          op




    TEX. INS. CODE§ 542.060.
                       C
                  ial




                                          ATTORNEY'S FEES
               fic




60. In addition, Plaintiff is entitled to all reasonable and necessary attorney's fees pursuant to the Texas
             of
        Un




    Insurance Code, DTPA, and TEX. CIV. PRAC. & REM. CODE§§ 38.001-.005.


                                             JURY DEMAND

61. Plaintiff demands a jury trial, consisting of citizens residing in Harris County, Texas, and tenders the


    appropriate fee with this Original Petition.


Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                       Page I 15

                                                                                                        018
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 21 of 57



                                                DISCOVERY

62. Texas Rule of Civil Procedure 47 has been met in this petition. As such, Plaintiff requests that Defendant


    respond to the Requests for Disclosure, Requests for Production and Interrogatories contained herein:


                                    I. REQUESTS FOR DISCLOSURE




                                                                                         k
                                                                                      ler
    1. Pursuant to the Texas Rules of Civil Procedure, Plaintiff request that Defendant Western World




                                                                                   tC
                                                                               ric
         Insurance Company, disclose all information and/or material as required by Rule 194.2, paragraphs




                                                                            ist
         (a) through (1), and to do so within 50 days of this request.




                                                                         sD
                                    II. REQUESTS FOR PRODUCTION




                                                                     es
                                                                  rg
    1. Please produce Western World Insurance Company's complete claim files from the home, regional
                                                             Bu
         and local offices, as well as third party adjusters/adjusting firms regarding the subject claim, including
                                                          n
                                                       ily

         copies of the file jackets, "field" files and notes, and drafts of documents contained in the file for the
                                                   ar
                                               M




         premises relating to or arising out of Plaintiffs underlying claim.
                                            of
                                         e




    2.   Please produce the underwriting files referring or relating in any way to the policy at issue in this
                                     ffic




         action, including the file folders in which the underwriting documents are kept and drafts of all
                              y     O
                           op




         documents in the file.
                       C




    3.   Please produce a certified copy of the insurance policy pertaining to the claim made subject of this
                   ial
                fic




         lawsuit, including all underwriting files and insurance applications sent on behalf of Plaintiff in its
             of
         Un




         attempt to secure insurance on the Property, which is the subject of this suit.


    4.   Please produce the electronic diary, including the electronic and paper notes made by Western World


         Insurance Company's claims personnel, contractors, and third party adjusters/adjusting firms relating


         to the Plaintiffs claim.

Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                          Page I 16

                                                                                                            019
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 22 of 57



    5.   Please produce all emails and other forms of communication by and between all parties in this matter


         relating to the underlying event, claim or the Property, which is the subject of this suit.


    6.   Please produce the adjusting reports, estimates and appraisals prepared concerning Plaintiff's




                                                                                         k
         underlying claim.




                                                                                      ler
                                                                                   tC
    7.   Please produce the field notes, measurements and file maintained by the adjuster(s) and engineers




                                                                               ric
         who physically inspected the Property, which is the subject of this suit.




                                                                            ist
                                                                         sD
    8.   Please produce the emails, instant messages and internal correspondence pertaining to Plaintiff's




                                                                     es
         underlying claim.




                                                                  rg
    9.
                                                              Bu
         Please produce the videotapes, photographs and recordings of Plaintiff or Plaintiff's home, regardless
                                                           n
         of whether Western World Insurance Company intends to offer these items into evidence at trial.
                                                       ily
                                                    ar



    10. Please produce all communications, correspondence, documents and emails between any and all
                                                M
                                             of




         assigned adjusters and/or agents and the Plaintiff, not limited to physical or audio recordings of all
                                           e
                                     ffic




         conversations between Plaintiff and any and all assigned adjusters and/or agents.
                                 O




    11. Please produce all audio recordings or transcripts of conversations, calls, text, email or any other data
                                y
                             op




         sent to and from Plaintiff by any and all assigned adjusters and/or agents after their letter of
                        C
                   ial




         representation sent by counsel.
                fic
             of




    12. Please provide copies of all marketing material sent on behalf of Wes tern World Insurance Company
         Un




         and/or its agents after the date ofloss of the Property, which is the subject of this suit.




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                         Page I 17

                                                                                                          020
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 23 of 57



    13. Please provide all correspondence between Western World Insurance Company and its assigned


         adjuster, and all correspondence between Western World Insurance Company and its assigned agents,


         after the date ofloss of the Property, which is the subject of this suit.




                                                                                         k
                                        III. INTERROGATORIES




                                                                                      ler
    1.   Please identify any person Western World Insurance Company expects to call to testify at the time of




                                                                                   tC
                                                                               ric
         trial.




                                                                            ist
    2.   Please identify the persons involved in the investigation and handling of Plaintiffs claim for insurance




                                                                         sD
                                                                     es
         benefits arising from damage relating to the underlying event, claim or the Property, which is the




                                                                  rg
         subject of this suit, and include a brief description of the involvement of each person identified, their
                                                              Bu
                                                           n
         employer, and the date(s) of such involvement.
                                                       ily
                                                    ar


    3.   If Western World Insurance Company or Western World Insurance Company's representatives
                                                M




         performed any investigative steps in addition to what is reflected in the claims file, please generally
                                             of
                                          e
                                     ffic




         describe those investigative steps conducted by Wes tern World Insurance Company or any of Wes tern
                                 O




         World Insurance Company's representatives with respect to the facts surrounding the circumstances
                              y
                           op




         of the subject loss. Identify the persons involved in each step.
                        C
                     ial




    4.   Please identify by date, author, and result the estimates, appraisals, engineering, mold and other
                  fic




         reports generated as a result of Western World Insurance Company's investigation.
              of
         Un




    5.   Please state the following concerning notice of claim and timing of payment:


         a.       The date and manner in which Western World Insurance Company received notice of the


claim;




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                         Page I 18

                                                                                                           021
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 24 of 57



         b.      The date and manner in which Western World Insurance Company acknowledged receipt of


the claim;


         c.      The date and manner in which Western World Insurance Company commenced investigation




                                                                                        k
of the claim;




                                                                                     ler
                                                                                  tC
         d.      The date and manner in which Western World Insurance Company requested from the




                                                                              ric
                 claimant all items, statements, and forms that Western World Insurance Company reasonably




                                                                           ist
                                                                        sD
                 believed, at the time, would be required from the claimant pursuant to the investigation; and




                                                                   es
         e.      The date and manner in which Western World Insurance Company notified the claimant in




                                                                rg
                                                            Bu
                 writing of the acceptance or rejection of the claim.
                                                         n
    6.   Please identify by date, amount and reason, the insurance proceeds payments made by Defendant, or
                                                     ily
                                                    ar



         on Defendant's behalf, to the Plaintiff.
                                               M
                                            of




    7.   Has Plaintiffs claim for insurance benefits been rejected or denied? If so, state the reasons for
                                         e
                                    ffic




         rejecting/denying the claim.
                                 O




    8. When was the date Western World Insurance Company anticipated litigation?
                              y
                           op




    9.   Have any documents (including those maintained electronically) relating to the investigation or
                       C
                   ial




         handling of Plaintiffs claim for insurance benefits been destroyed or disposed of? If so, please
                fic
                of




         identify what, when and why the document was destroyed, and describe Western World Insurance
         Un




         Company's document retention policy.




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                      Page I 19

                                                                                                       022
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 25 of 57



    10. Does Western World Insurance Company contend that the insured's premises were damaged by


        storm-related events and/or any excluded peril?        If so, state the general factual basis for this


        contention.




                                                                                        k
    11. Does Western World Insurance Company contend that any act or omission by the Plaintiff voided,




                                                                                     ler
                                                                                  tC
        nullified, waived or breached the insurance policy in any way? If so, state the general factual basis for




                                                                              ric
        this contention.




                                                                           ist
                                                                        sD
    12. Does Western World Insurance Company contend that the Plaintiff failed to satisfy any condition




                                                                    es
        precedent or covenant of the Policy in any way? If so, state the general factual basis for this




                                                                 rg
        contention.
                                                            Bu
                                                         n
    13. How is the performance of the adjuster(s) involved in handling Plaintiffs claim evaluated? State
                                                      ily
                                                   ar



        what performance measures are used and describe Western World Insurance Company's bonus or
                                               M
                                            of




        incentive plan for adjusters.
                                         e
                                    ffic




                                              CONCLUSION
                                O




63. Plaintiff prays that judgment be entered against Defendant Western World Insurance Company and that
                              y
                           op




    Plaintiff be awarded all of its actual damages, consequential damages, prejudgment interest, additional
                       C
                   ial




    statutory damages, post judgment interest, reasonable and necessary attorney's fees, court costs and for
                fic




    all such other relief, general or specific, in law or in equity, whether pled or un -pled within this Original
                of
        Un




    Petition.




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                         Page I 20

                                                                                                           023
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 26 of 57



                                                    PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded all such relief to which it


is due as a result of the acts of Defendant Western World Insurance Company, and for all such other relief to


which Plaintiff may be justly and rightfully entitled. In addition, Plaintiff requests the award of treble damages




                                                                                         k
                                                                                      ler
under the Texas Insurance Code, attorney's fees for the trial and any appeal of this lawsuit, for all costs of




                                                                                   tC
                                                                               ric
Court on its behalf expended, for pre-judgment and post-judgment interest as allowed by law, and for any




                                                                            ist
other and further relief, either at law or in equity, to which Plaintiff may show itself to be justly entitled.




                                                                         sD
                                                                      es
                                                                  rg
                                                     RESPECTFULLY SUBMITTED,
                                                              Bu
                                                           n
                                                       ily

                                                     MCCLENNY MOSELEY 8c ASSOCIATES, PLLC
                                                    ar


                                                     James M. McClenny
                                                M




                                                     State Bar No. 24091857
                                                     J. Zachary Moseley
                                             of




                                                     State Bar No. 24092863
                                          e




                                                     Sean Patterson
                                     ffic




                                                     State Bar No. 24073546
                                                     516 Heights Boulevard
                                 O




                                                     Houston, Texas 77007
                              y




                                                     Principal Office No. (713) 334-6121
                           op




                                                     Facsimile: (713) 322-5953
                                                     J·arr~es(i2)rl1t11:i.--~Ji1c .corl1
                        C




                                                     ?~·ac.h(ii)rr1rl1a--nilc:.c:orr1
                   ial
                fic




                                                     A1TORNEYS FOR PLAINTIFF
             of
        Un




Plaintiff Quantum 1-10 Partners, LP dba Holiday Inn Express' Original Petition                            Page I 21

                                                                                                             024
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 27 of 57




                                                                                                                     k
                                                                                                                  ler
                                                                                                               tC
                                                                                                           ric
                               U.S. Postal Service,., ·




                                                                                                        ist
                               CERTIFIED I\IIJ\.!!...® RECEIPT
                                                                     aJi.~~--------
                . [J""




                                                                                                     sD
                . [J""         Domestic r.-1ailfJ.'1!Y-. , • __                      ,-..
                . ..a
                  ru                              -~_.!!,..
                               For delivery inl.irrni1tiu11:· ...;u? L'll1°;'   \"il•!•s;ti   (!I   IVl'll\".IIS(JS.CC/m«.
                                        i\ r.:                     .,,..       r-                          I     .,




                                                                                            es
                . ru
                ·□       -=-~a-=--r--.C....--"--'=-~=--.::c..=~1---C~~-==-..,.c..--J


                : ~ ~'ii'te~a~ii(ii,ci"iici~~~~iMW                                                  .:~;tr:=:_ .. '->-~

                                                                                    rg
                         It:                                                                  ~       /                       ': . -

                ·8 □-                                                     Bu                   .T         0
                                                                                                           W~:~ ·
                .§         B~                                                                     <?:~.
                                                                     n
                                                                                                                 Here
                           □ Adult                                                                   ·.   ..Ji~---~·-··
                  □                                                                                       ·..
                                                               ily

                                                                                                                l))_ ;•,,·.
                 U"J
                -~lb:~¥=c-:;t""-~===~=~~=~~=---
                                                          ar


                . r=I       WESTERN WORLD INSURANCE
                                                                  COMPANY
                                                   M




                 l"-,-C..---''--"--~
                 r=1                                     c/o ITS REGISTERED AGENT
                  □                                    300 KIMBALL DRIVE SUITE 500
                                               of




                 I"-                                        PARSIPPANY NJ 07054
                                         e
                                 ffic




                                         :11
                 yO
               op
            C
          ial
       fic
     of
  Un




                                                                                                                               RECORDER'S MEMORANDUM
                                                                                                                               This Instrument is of poor quafrty
                                                                                                                                                          025
                                                                                                                                    at tha time cl imaging.
                          t0/1
                 Case 4:19-cv-04284                    ooo'
                                    Document 1-1 Filed on 10/31/19 in TXSD Page 28 of 57



                                                      CAUSE NO.           201970787

                                                      RECEIPT NO.                                      75.00          CTM
                                                                 **********                             TR# 73678533
 PLAINTIFF: QUANTUM 'I-10 PARTNERS LP (DBA HOLIDAY INN EXPRESS)                              In The   334th
         vs.                                                                                 Judicial Dfstrict Court
  EFENDANT: WESTERN WORLD INSURANCE COMPANY                                                  of Harris County, Texas
                                                                                             334TH DISTRICT COURT
                                                                                             Houston, TX
                                                    CITATION (CERTIFIED)




 TO:                       D INSURANCE COMPANY BY SERVING ITS REGISTERED AGENT




                                                                                                k
                                                                                            ler
       300       KIMBALL         SUITE 500       PARSIPPANY         NJ     07054
                                 of PLAINTIFF ORIGINAL PETITION




                                                                                             tC
                                                                                          ric
 This instrument was file                               September, 2019, in the above cited cause number
 and                                  ttached describes the claim against you.



                                                                                      ist
      YOU HAVE BEEN SUED, You may             employ an attorney. If you or your attorney do not file a
 written answer with the Distr ct
                                                                                  sD
                                              Clerk who issued this citation by 10:00 a.m on the Monday
 next following the expiration                20 days after you were served this citation and petition,
                                                                                es
 a default judgment may                       gainst you.

 TO OFFICER SERVING:
                                                                        rg


       This citation was issued on 1 t day of October, 2019, under my hand and
                                                                    Bu



 seal of said Court.
                                                                lyn
                                                             ari




 Issued at request of:                                                             MARILYN BURGESS, District Clerk
                                                                                   Harris County, Texas
                                                        fM




 PATTERSON, SEAN MICHAEL
 516 HEIGHTS BLVD                                                                  201 Caroline, Houston, Texas 77002
 HOUSTON, TX 77007                                                                 (P.O. Box 4651, Houston, Texas 77210)
                                                   eo




 Tel: (713) 334-6121
 Bar No.:  24073546                                                                       SALGADO, CAROLINA    Gl7//11341139
                                               ffic




                                                 CLERK'S
                                          yO




Came to hand the _ _ _ day of                                                               _ _ _ , and executed by
mailing to Defendant certified mail, return                                       sted, restricted delivery, a true
copy   of   this    citation    together                                   an    a tached   copy   of
                                       op




 PLAINTIFF ORIGINAL PETITION
to the following addressee at address:
                                    lC
                                icia




                                                               ADDRESS

                                                               Service was executed i   accordance with Rule 106
                              off




(a)ADDRESSEE                                                      (2) TRCP, upon the De endant as e~idenced by the
                                                                   return receipt incorp rated herein and attached
                           Un




                                                                   hereto at


                                                               on _ _ _ . day of
                                                               by U.S. Postal delivery to


                                                               This citation
                                                               reason:


                                                              MARILYN BURGESS, District Clerk
                                                              Harris County, TEXAS

                                                              By------------------




                                     RECORDER'S MEMORANDU_M
N. INT .CITM.P                       This instrument ls of poor quality     *73678533*
                                           at the time of Imaging


                                                                                                                  026
                          1-01:;.            00()1
                                    /'-ISO 1-1
               Case 4:19-cv-04284 Document      Filed on 10/31/19 in TXSD Page 29 of 57



                                            CAUSE NO.        201970787

                                            RECEIPT NO.                                   75.00         CTM
                                                      **********                          TR# 73678533
PLAINTIFF: QUANTUM I-10 PARTNERS LP (DBA HOLIDAY INN EXPRESS)                   In The   334th
        vs.                                                                     Judicial District Court
DEFENDANT: WESTERN WORLD INSURANCE COMPANY                                      of Harris County, Texas
                                                                                334TH DISTRICT COURT
                                                                                Houston, TX
                                           CITATION (CERTIFIED).
THE STATE OF TEXAS
County of Harris



TO: WESTERN WORLD INSURANCE COMPANY BY SERVING ITS REGISTERED AGENT
    OF SERVICE




                                                                                   k
                                                                               ler
      300      KIMBALL DRIVE SUITE 500   PARSIPPANY     NJ    07054
      Attached is a copy of PLAINTIFF ORIGINAL PETITION




                                                                                tC
                                                                             ric
This instrument was filed on the 27th day of September, 2019, in the above cited cause number
and' court. The instrument attached describes the claim against you.




                                                                         ist
     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
                                                                  sD
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
                                                                es
a default judgment may be taken against you.

TO OFFICER SERVING:
                                                            rg


      This citation was issued on 1st day of October, 2019, under my hand and
                                                        Bu



seal of said Court.
                                                    lyn
                                                 ari




Issued at request of:                                                 MARILYN BURGESS, District Clerk
                                                                      Harris County, Texas
                                              fM




PATTERSON, SEAN MICHAEL
516 HEIGHTS BLVD                                                      201 Caroline, Houston, Texas 77002
HOUSTON, TX 77007                                                     (P.O. Box 4651, Houston, Texas 77210)
                                           eo




Tel: (713) 334-6121
Bar No.:  24073546                                       Generated By: SALGADO, CAROLINA          Gl7//11341139
                                         ffic




                                          CLERK'S RETURN BY MAILING
                                    yO




Came to hand the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and executed by
mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
copy   of   this    citation    together    with   an   attached   copy   of
                                  op




 PLAINTIFF ORIGINAL PETITION
to the following addressee at address:
                               lC
                            icia




                                                  ADDRESS

                                                  Service was executed in accordance with Rule 106
                         off




(a)ADDRESSEE                                         (2) TRCP, upon the Defendant as evidenced by the·
                                                      return receipt incorporated herein and attached
                      Un




                                                      hereto at


                                                  on _ _ _ day of
                                                  by U.S. Postal delivery to


                                                  This citation was not executed for the following
                                                  reason:


                                                  MARILYN BURGESS, District Clerk
                                                  Harris County, TEXAS

                                                  By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy




N.INT.CITM.P                                                   *73678533*


                                                                                                     027
ase 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 30 of 5
                                                                                                            s       s
                                                                                                       rg e
  ■ Comptete Items ,'2 •.and 3.
                                                                                                   u
                                                                                          nB
  ■ Prtnt your name and address on the reverse                                                              □ Agent



                                                                                  rily
    so that we can return the card to you.                                                                 D Addres8ee
  ■ Attach this card to the back of the mallplece,
                                                                                                       C. Date of Delivery
    or on the front If space pennJts.

                                                                         M      a
                                                                   o f 
                                                           e      
                                                     ff ic
                                          y O
                                        p
                                          Io
                                                                                                  D Prlorl!y Mal ~

                                     C
                                                              3. Service lype
     II IIIIIII IIII IIIIIII II lIIIIIII  II II II IIIII IIIll
                                                              ~ ~~                                □ Pieglstered Mal"'

                            a
                                                                                                  □ ~Mail~
                          i
                                                              ~~ReslrlotedDellve!y


                       c
         9590 9402 497           4 9063 5225 13
                     i
                                                              □
                                                        Certllled Mal Reatrloted De!lvmy        □ Alitun1 Aaollpt for



   •               f
              ,m:f l":~=8'.', j~:":":T" '.:I : IL ..
                       _ _from
 _2_Artlc_le_Nu_ber_rn-ono£.

             o
                                                      □ Collect on De1ve!y

                                                                           :~~
                                                                                                  MerchandlBe
                             _ _--""""_1o_ho/1_ _ _ _ D Colleot on DelY8ly RNtrlc:ted Del1YllfY □ Signature Conf!rmatlonTM
                                                                                                1:□~~
    Un3811,
  PS Form
              7017 1450 0001 3702 2699
                    July 2015 PSN 763CJ-02-000-9053
                                                                                              028
                                                                                               Domestic Return Receipt
                                                                                      s    s
                                                                                    e
ase 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 31 of 5

                                                                                 rg
               - ~



                   ■ lI111
                                                                           Flrst-Class Mall

                                                                              u
                                                                           Postage & Fees Paid



                                                                       nB
                                                                           USPS

         11111                                                             Pennlt No. ·c;.10


                                                                r i ly
                                                              a
      9590 9402 4974 9063 5225 13

          M~~  ~ ED                                   f  M         nd

                                                   o
   ,~ostal
   ?iUnited S
            Sta~~         • Sender~
                  Blf'l!}~SS    · Please print your name 'address, a ZIP+4a In this box•
          ric-:·r 11 Tc_ - ,~~
                                   i c e
                                 f
                        __HARRISfCOUNTY, TEXAS
      H,~R?~S ( 1; 1{-; ., .. ,, .· MARJLYN BURGESS, DISTRICT CLERK

    211! OCT l 6 Ar 9: ~  y OINTAKE
        v- ,...\ Co P.O.
        l\ \ b \lq      pnousroN,'fEXAS772lO
                             BOX 4651
      \
                 i a l
          f f ic
     n o                                                                  029
   U
      Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 32 of 57                           10/25/2019 1:32 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 37972700
                                                                                                  By: DANIELLE JIMENEZ
                                     CAUSE NO. 2019-70787
                                                                                                Filed: 10/25/2019 1:32 PM



QUANTUM I-10 PARTNERS, LP d/b/a                       §       IN THE DISTRICT COURT
HOLIDAY INN EXPRESS                                   §
                                                      §
        Plaintiff,                                    §
                                                      §       334TH JUDICIAL DISTRICT
vs.                                                   §
                                                      §




                                                                                k
                                                                             ler
WESTERN WORLD INSURANCE COMPANY                       §
                                                      §




                                                                          tC
        Defendant.                                    §       HARRIS COUNTY, TEXAS




                                                                      ric
                                                                   ist
                            DEFENDANT’S ORIGINAL ANSWER




                                                                sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                            es
        Comes now Defendant Western World Insurance Company and files this Original Answer


                                                          rg
as follows:                                           Bu
                                                   n
                                            I.
                                                ily

                                      GENERAL DENIAL
                                             ar



        Pursuant to TEX. R. CIV. P. 92, Defendant Western World Insurance Company asserts a
                                          M
                                       of




general denial and demands that the Plaintiff be required to prove its claims and allegations against
                                    e
                                ffic




the Defendant by the applicable standard of proof as to each of the Plaintiffs’ claims against the
                             O




Defendant.
                           y
                        op




                                              Respectfully submitted,
                     C
                  ial




                                      By:            s/Robert G. Hogue
               fic




                                              Robert G. Hogue
              of




                                              State Bar No. 09811050
        Un




                                              ROBERT G. HOGUE, P.C.
                                              Highland Park Place
                                              4514 Cole Avenue, Suite 600
                                              Dallas, Texas 75205-4193
                                              Phone: (214) 559-7107
                                              Fax: (214) 559-7101
                                              E-mail: robhogue@msn.com


DEFENDANT’S ORIGINAL ANSWER                                                                        Page 1
                                                                                                   030
    Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 33 of 57



                             CERTIFICATE OF SERVICE

        I hereby certify that on October 25, 2019, the foregoing document was served on counsel
of record for the Plaintiff as follows:

       Mr. James M. McClenny                                     Via e-service
       Mr. J. Zachary Moseley
       Mr. Sean Patterson




                                                                            k
                                                                         ler
       McCLENNY MOSELEY & ASSOCIATES, PLLC
       516 Heights Boulevard




                                                                      tC
       Houston, Texas 77007




                                                                  ric
                                           By:           s/Robert G.     Hogue




                                                               ist
                                                     Robert G. Hogue




                                                            sD
                                                         es
                                                      rg
                                                  Bu
                                                 n
                                             ily
                                          ar
                                       M
                                     of
                                  e
                               ffic
                         y O
                      op
                   C
                ial
             fic
           of
       Un




DEFENDANT’S ORIGINAL ANSWER                                                              Page 2

                                                                                         031
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 34 of 57




                                                                          032
                                                                          022
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 35 of 57




                                                                     033
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 36 of 57




                                                                     034
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 37 of 57




                                                                     035
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 38 of 57




                                                                     036
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 39 of 57




                                                                     037
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 40 of 57




                                                                     038
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 41 of 57




                                                                     039
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 42 of 57




                                                                     040
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 43 of 57




                                                                     041
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 44 of 57




                                                                     042
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 45 of 57




                                                                     043
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 46 of 57




                                                                     044
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 47 of 57




                                                                     045
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 48 of 57




                                                                     046
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 49 of 57




                                                                     047
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 50 of 57




                                                                     048
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 51 of 57




                                                                     049
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 52 of 57




                                                                     050
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 53 of 57




                                                                     051
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 54 of 57




                                                                     052
10/8/2019 9:46:05 AM
           Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 55 of 57




                                                              PRAYER
                  WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded all such relief to which it

          is due as a result of the acts of Defendant Western World Insurance Company, and for all such other relief to

          which Plaintiff may be justly and rightfully entitled. In addition, Plaintiff requests tl1e award of treble damages

          under the Texas Insurance Code, attorney's fees for the trial and any appeal of this lawsuit, for all costs of

          Court on its behalf expended, for pre-judgment and post-judgment interest as allowed by law, and for any

          other and further relief, either at law or in equity, to which Plaintiff may show itself to be justly entitled.




                                                                RESPECTFULLY SUBMITTED,



                                                                ;/Sea,vPatt°erJQ1'l/
                                                                MCCLENNY MOSELEY & ASSOCIATES, PLLC
                                                               James M. McClenny
                                                               State Bar No. 24091857
                                                               J. Zachary Moseley
                                                               State Bar No. 24092863
                                                               Sean Patterson
                                                               State Bar No. 24073546
                                                               516 Heights Boulevard
                                                               Houston, 'l'e.xas 77007
                                                               Principal Office No. (713) 334-6121
                                                                Facsimile: (713) 322-5953
                                                               }:rnf;s.(i'.'_{ln1rrn-p!k.com
                                                                Zach{l:ljmn;;·t-p!ic:.c:om
                                                                Se:-1 n(ilJmm,1-oHc.cr)m
                                                                ATIORNEYS FOR PLAINTIFF




          PlaintiJJQ11antum 1-10 Partners. LP dba Holiday Inn Erpress' Original Petition                            Page    I 21


                                                                                                                            053
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 56 of 57




                                                                     054
Case 4:19-cv-04284 Document 1-1 Filed on 10/31/19 in TXSD Page 57 of 57




                                                                          055
